                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MIDLAND NATIONAL LIFE                            §
INSURANCE COMPANY,                               §
                                                 §                 SA-19-CV-00591-JKP
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
IRIS V. SANTANA-AYALA,                           §
HERIBERTO RODRIGUEZ, JUAN                        §
CARLOS VEGA-DIAZ,                                §
                                                 §
                  Defendants.                    §



                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff Midland National Life

Insurance Company’s Motion to Deposit Funds into the Registry of the Court [#9], which was

referred to the undersigned for disposition on August 21, 2019 [#10]. The undersigned has

jurisdiction to enter this Order pursuant to 28 U.S.C. § 636(b)(1)(A).

       This interpleader action was filed by Plaintiff Midland National Life Insurance Company

to determine who is entitled to the proceeds of a life insurance policy it issued to insure the life

of Deborah M. Santana. The deposit of the face amount of the insurance policy in dispute is a

jurisdictional prerequisite to proceeding with an interpleader action in federal court. 28 U.S.C. §

1335(a)(1); Murphy v. Travelers Ins. Co., 534 F.2d 1155, 1159 (5th Cir. 1976). Accordingly, the

Court will grant the motion.

       IT IS THEREFORE ORDERED that Plaintiff Midland National Life Insurance

Company’s Motion to Deposit Funds into the Registry of the Court [#9] is GRANTED.




                                                 1
       IT IS FURTHER ORDERED that the Clerk of the Court receive and deposit into the

Registry of the Court the amount of TWO HUNDRED AND FIFTY THOUSAND DOLLARS

($250,000.00), plus applicable interest, which represents Midland National Life Insurance

Company’s admitted contractual liability in this case. These funds shall remain in the Registry

of the Court until further order from this Court.

       SIGNED this 22nd day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                    2
